DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 2/25/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0006345 A1).

a plurality of active regions (230) on a substrate (210 in Fig. 14C) extending in a first direction;
first and second gate structures (two gates 102 contacting 1402 in Fig. 14D) spaced apart from each other in the first direction and extending on the substrate in a second direction crossing the plurality of active regions;
an interlayer insulating layer (260) around the first and second gate structures; and
an inter-gate cutting layer (combination of 1120 and 1402) traversing the first and second gate structures and the interlayer insulating layer in the first direction, the inter-gate cutting layer comprising an insulating material (¶ 0080),
wherein the first and second gate structures are separated by the inter-gate cutting layer (see Fig. 14),
wherein a level of a bottom surface of the inter-gate cutting layer at a region cutting the first and second gate structures is lower than a level of a bottom surface of the inter-gate cutting layer in the interlayer insulating layer (see Figs. 14B and 14C).
Wang does not explicitly disclose that a level of a bottommost surface of the inter-gate cutting layer is the same as a level of a bottommost surface of the first and second gate structures. However, Wang discloses that the depth of the inter-gate cutting layer can vary from points above the bottommost surface of the first and second gate structures (seen in Fig. 14C) to points below the bottommost surface of the first and second gate structures (seen in Fig. 14C’) based on the selectivity of the etchant. One having ordinary skill in the art would therefore understand that the level of the bottommost surface of the inter-gate cutting layer is therefore a range which spans from above the level of the bottommost surface of the first and second gate structures to below the level of the bottommost surface of the first and second gate structures and, therefore, the level of the bottommost surface of the first and second gate structures falls within that range. As such, it would have been obvious to one prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” MPEP 2144.05(I)).
Regarding claim 2, the first and second gate structures comprise a gate electrode comprising a metal material (¶ 0080).
Regarding claim 3, the plurality of active regions each comprise a plurality of active fins protruding from the substrate (see Fig. 1),
wherein the first and second gate structures extend to cover a first active region comprising at least one active fin among the plurality of active fins and a second active fin separated from the first active region and comprising another at least one active fin, respectively (see Fig. 14D).
Regarding claim 4, the inter-gate cutting layer is between the first and second active regions (see Fig. 14D),
wherein a bottom surface of the inter-gate cutting layer is an uneven surface and a top surface of the inter-gate cutting layer is a relatively flat surface (see Fig. 14A).
Regarding claim 5, Wang further discloses a source/drain region (250 in Fig. 14C) having a protruding point (either cusp of 250 directly contacting 220 in Fig. 14C) in the second direction that is at a region of the plurality of active regions which is not covered by the first and second gate structures (see Fig. 1),
wherein a level of a bottom surface of the inter-gate cutting layer (bottom surface of 1120 in Fig. 14C) is lower than a level of an uppermost surface of the source/drain region and higher than a level of the protruding point (see Fig. 14C).

Regarding claim 7, the first and second gate structures each comprise a spacer (106 in Fig. 14A), wherein the spacer comprises a multilayer material layer (layers on the left and right side of the gates) comprising different materials (¶ 0038),
wherein only a partial material layer within the multilayer material layer is cut by the inter-gate cutting layer (see Fig. 14D).
Regarding claim 8, there is a device isolating layer (220 in Fig. 14B) defining the plurality of active regions on the substrate,
wherein a bottom surface of the inter-gate cutting layer at a region separating the first and second gate structures directly contacts a top surface of the device isolating layer (see Fig. 14C),
wherein a bottom surface of the inter-gate cutting layer in the interlayer insulating layer directly contacts the interlayer insulating layer (see Fig. 14C).
Regarding claim 9, the first and second gate structure each comprise a gate electrode (118 in Fig. 14A) and a gate dielectric layer (110),
wherein the gate electrode and the gate dielectric layer are separated (i.e., split into disjoint parts) by the inter-gate cutting layer (see Figs. 19A and 19B).
Regarding claim 10, a level of a top surface of the gate electrode is substantially the same as a level of a top surface of the inter-gate cutting layer (see Fig. 14A).
Regarding claim 11, Wang discloses a semiconductor device (Fig. 14D) comprising:
a plurality of active regions (230) on a substrate (210 in Fig. 14C) extending in a first direction;

a source/drain region (250) in a region of the plurality of active fins which is not covered by the first and second gate structures (See Fig. 1);
an interlayer insulating layer (260) covering the source/drain region around the first and second gate structures; and
an inter-gate cutting layer (combination of 1120 and 1402) traversing the first and second gate structures and the interlayer insulating layer in the first direction, the inter-gate cutting layer comprising an insulating material (¶ 0080),
wherein the first and second gate structures each comprise a spacer (106 in Fig. 14A) comprising a multilayer material layer (layers on left, bottom, and right side) at two side surfaces thereof,
	wherein a number of material layers of each of the spacers extending through the inter-gate cutting layer (0) is less than a number of material layers of each of the spacers of the first and second gate structures (3), 
wherein a level of a bottom surface of the inter-gate cutting layer at a region cutting the first and second gate structures is lower than a level of a bottom surface of the inter-gate cutting layer in the interlayer insulating layer (see Figs. 14B and 14C).
Wang does not explicitly disclose that a level of a bottommost surface of the inter-gate cutting layer is the same as a level of a bottommost surface of the first and second gate structures. However, Wang discloses that the depth of the inter-gate cutting layer can vary from points above the bottommost surface of the first and second gate structures (seen in Fig. 14C) to points below the bottommost surface of the first and second gate structures (seen in Fig. 14C’) based on the selectivity of the etchant. One having ordinary skill in the art would therefore understand that the level of the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” MPEP 2144.05(I)).
	Regarding claim 12, the first and second gate structures each comprise a gate electrode (118) comprising a metal material, and
	the inter-gate cutting layer comprises an insulating material (¶ 0080).
	Regarding claim 13, a height of each of the spacers at the inter-gate cutting layer (height of zero in the middle of the inter-gate cutting layer) is lower than a height of each of the spacers at the first and second gate structures.
	Regarding claim 14, the first and second gate structures each comprise a gate electrode and a gate dielectric layer (118 and 110),
	wherein the spacer has a thickness decreasing in the first direction by the inter-gate cutting layer (thickness goes to zero in the middle of the inter-gate dielectric layer),
	wherein each of the spacers has a thickness decreasing in the first direction by the inter-gate cutting layer (the thickness of the spacer as the bottom spans across the gate whereas the side directly contacting the inter-gate cutting layer is thinner as seen in Fig. 14A),
	and wherein the gate electrode and the gate dielectric layer are separated (i.e., split into disjoint parts) by the inter-gate insulating layer (see Figs. 14A-D).

wherein a level of a bottom surface of the inter-gate cutting layer (bottom surface of 1120 in Fig. 14C) is lower than a level of an uppermost surface of the source/drain region and higher than a level of the protruding point (see Fig. 14C).
Response to Arguments
Applicant’s amendments to claim 13 overcome the rejections under 35 USC §112 presented in the non-final Rejection.
Applicant’s amendments to claims 1 and 11 overcome the rejections under 35 USC §102 presented in the non-final Rejection. However, although Wang does not anticipate the claims as currently amended, each of claims 1-15 is obvious over Wang, as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826